USCA4 Appeal: 20-1656         Doc: 64           Filed: 06/01/2022    Pg: 1 of 1


                                                                                  FILED: June 1, 2022

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE FOURTH CIRCUIT


                                                   No. 20-1656


        MICHEALL LYONS,

                       Plaintiff – Appellant,

        v.

        CITY OF ALEXANDRIA, A municipal corporation organized under the laws of the
        Commonwealth of Virginia,

                       Defendant – Appellee.

        ------------------------------

        UNITED STATES OF AMERICA,

                       Amicus Curiae.


                                                    ORDER



                The Court amends its opinion filed on May 31, 2022, as follows:

                On page 2, in the attorney information section, Michelle D. Gambino is added as

        on-brief counsel for the appellee.

                                                             For the Court – By Direction

                                                             /s/ Patricia S. Connor, Clerk